Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021, has been entered.

Claim Objections
Claims 1 and 3-16 are objected to because of the following issues:
In claim 1, paragraph six, the new limitation of “wherein each of the plurality of light-emitting areas includes a light guiding layer” is objected to because the claim previously recites in paragraph four: “a plurality of light-emitting areas each comprising a light-emitting diode area and a virtual area.”
The following claim amendment is recommended in order to overcome the objection:
The new limitations in paragraph six of claim 1 should be moved up into paragraph four of the claim, and paragraph four of claim 1 should be amended in the following manner: 
-- a plurality of light-emitting areas each comprising a light-emitting diode area, a virtual area and a light guiding layer, wherein the plurality of light-emitting areas are arranged on the 
In claim 16, paragraph six, the new limitation of “wherein each of the plurality of light-emitting areas includes a light guiding layer” is objected to because the claim previously recites in paragraph four: “a plurality of light-emitting areas each comprising a light-emitting diode area and a virtual area.”
The following claim amendment is recommended in order to overcome the objection:
The new limitations in paragraph six of claim 16 should be moved up into paragraph four of the claim, and paragraph four of claim 16 should be amended in the following manner: 
-- a plurality of light-emitting areas each comprising a light-emitting diode area, a virtual area and a light guiding layer, wherein the plurality of light-emitting areas are arranged on the plurality of wires, and the plurality of light-emitting areas are arranged in a form of a matrix with columns and rows--.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1 and 3-16, the closest prior art is Bibl et al. (US 2015/0169011), as set forth in the Office action mailed on February 4, 2021.  However, Bibl et al. and the other prior art of record neither anticipate nor render obvious all the limitations of the base claims 1 and 16, including: a driver IC formed on the plurality of light-emitting areas to overlap the virtual areas, wherein a damaged light-emitting diode is disposed in the light-emitting diode area and a functioning light-emitting diode is disposed in the virtual area.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/ABUL KALAM/Primary Examiner, Art Unit 2829